           Case 6:20-bk-15456-SY                      Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21                                    Desc
                                                      Main Document    Page 1 of 34
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


 ____________________ District of _________________
                                        (State)
 Case number (If known): _________________________ Chapter _____                                                                      Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                           ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer               _ _ _ _ – _ _ _ _ _ _ _ _ _ _ _ __ _
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                Mailing address, if different from principal place
                                                                                                         of business

                                              ______________________________________________             _______________________________________________
                                              Number     Street                                          Number     Street

                                              ______________________________________________             _______________________________________________
                                                                                                         P.O. Box

                                              ______________________________________________             _______________________________________________
                                              City                        State    ZIP Code              City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                              ______________________________________________
                                              County                                                     _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)                  ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
            Case 6:20-bk-15456-SY                 Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21                                      Desc
                                                  Main Document    Page 2 of 34
Debtor        _______________________________________________________                         Case number (if known)_____________________________________
              Name



                                             Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
 6.   Type of debtor
                                             Partnership (excluding LLP)
                                             Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above


                                          B. Check all that apply:

                                             Tax-exempt entity (as described in 26 U.S.C. § 501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                             Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             ___ ___ ___ ___

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                         Chapter 7
                                             Chapter 9
                                             Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                       The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                             Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
             Case 6:20-bk-15456-SY                 Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21                                       Desc
                                                   Main Document    Page 3 of 34
Debtor          _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases           No
       filed by or against the debtor
       within the last 8 years?              Yes. District _______________________ When _______________ Case number _________________________
                                                                                              MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases               No
       pending or being filed by a
       business partner or an                Yes. Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                     District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                             district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12.   Does the debtor own or have           No
       possession of any real                Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                       It needs to be physically secured or protected from the weather.

                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                       Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?

                                                       No
                                                       Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
Case 6:20-bk-15456-SY   Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                        Main Document    Page 4 of 34
Case 6:20-bk-15456-SY   Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                        Main Document    Page 5 of 34
Case 6:20-bk-15456-SY           Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21                  Desc
                                Main Document    Page 6 of 34



                    UNITED STATES BANKRUPTCY COURT
            CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION



In re:                                                 Case No. _____
CPES California, Inc.,                                 Chapter 11
          Debtor.




                       SCHEDULE OF AFFILIATES’ PENDING CASES

         Following is a list of pending bankruptcy cases filed by an affiliate of the Debtor.


Debtor                     Relationship     District           Petition Date    Case Number
Community Provider         Affiliate        Central District   4/24/2020        9:20-bk-10554-DS
of Enrichment                               of California,
Services, Inc. d/b/a                        Northern
CPES, Inc.                                  Division
Novelles                   Affiliate        Central District   4/24/2020        9:20-bk-10553-DS
Developmental                               of California,
Services, Inc.                              Northern
                                            Division
Case 6:20-bk-15456-SY   Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                        Main Document    Page 7 of 34
Case 6:20-bk-15456-SY   Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                        Main Document    Page 8 of 34
     Case 6:20-bk-15456-SY   Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                             Main Document    Page 9 of 34




18
 Case 6:20-bk-15456-SY          Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                Main Document    Page 10 of 34


AAA Auto Body & Paint
7624 Winnetka Ave Unit D
Canoga Park, CA 91306

AAA Home Appliance Repair Inc
8345 Redesa Blvd , Unit 116
Northridge, CA 91324

Ability Center
711 S Allen St.
San Bernardino, CA 92408

ACS Support
PO Box 24017
Fresno, CA 93779‐4017

AES Electric Services
3450 Sequoia Ct
Perris, CA 92570

Aldama`s Gardening Services
Nicolas Aldama
37275 Cherry Valley Blvd
Cherry Valley, CA 92223

American Express
Corporate Card
P.O. Box 981535
El Paso, TX 79998‐1535

American Structural
15555 Main St., Ste D4‐170
Hesperia, CA 92345

Amerigas
PO Box 7155
Pasadena, CA 91109‐7155

Appleby Property Management
119 Linden Ave.,
Long Beach, CA 90802
 Case 6:20-bk-15456-SY          Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                Main Document    Page 11 of 34


Appleby Real Estate Brokerage
Home Ownership for Personal
Empowerment,(Hope Inc)
21231 Hawthorne Blvd
Torrence, CA 90503

Appleby Real Estate Brokerage
119 Linden Ave.
Long Beach, CA 90802

Applied Behavior Anaysis
Consultation Services Inc
PO Box 4325
Cerritos, CA 90703‐4325

Arrow Appliances
2201 N Lakewood Blvd #D606
Long Beach, CA 90815

AT&T
PO BOX 5025
Carol Stream, IL 60197‐5025

Bank of the West
Derrick Bultinck
1625 W Fountainhead Pkwy
Tempe, AZ 85282‐2371

BBVA
Marc K Smith
5285 E Williams Circle, #3500
Tucson, AZ 85711‐7468

Beazley Insurance Company, Inc.
Attn: General Counsel
30 Batterson Park Road
Farmington, CT 06032‐2545

Bertha Martin
12980 Perris Blvd
Moreno Valley, CA 92553
 Case 6:20-bk-15456-SY            Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                  Main Document    Page 12 of 34


Blue Cross Blue Shield of Arizona
Attn: General Counsel
2444 W Las Palmaritas Dr
Phoenix, AZ 85021‐4883

Brooks Plumbing
404 E Stuart Ave.
Redlands, CA 92374

Burgesons Heating AC Electrical
PO Box 7310
Redlands, CA 92375

Burrtec Waste Industries, Inc.
Payment Processing Center
PO Box 5938
Buena Park, CA 90622‐5938

C & C Home Repair
5947 Cochran St.
Simi Valley, CA 93063

CA Department of Social Services
MS 9‐3‐67
PO Box 944243
Sacramento, CA 94244‐2430

California Department of
Developmental Services
1600 Ninth Street, Room 320, MS 3‐8
Sacramento, CA 95814‐6435

California Dept. of Tax
& Fee Adminstration
Return Processing Branch
PO Box 942879
Sacramento, CA 94279‐6001

California Housing Foundation
1200 California St., Ste 104
Redlands, CA 92374
 Case 6:20-bk-15456-SY              Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                    Main Document    Page 13 of 34


California Housing Foundation
1200 California Street, Suite 104
Redlands, CA 92374

California State Disbursement Unit
PO Box 989067
West Sacramento, CA 95798‐9067

Camille Callahan
280 Cagney Lane #119
Newport Beach, CA 92663

Cap Grow Acct 2043
CapGrow Holdings JV Sub III LLC
320 West Ohio Street, Suite 650
Chicago, IL 60654

Cap Grow Partners
320 W Ohia St., Ste 650
Chicago, IL 60654

Charter Communications
PO BOX 60229
Los Angeles, CA 90060‐0229

Chris Gravois Electric
5321 West Avenue L12
Lancaster, CA 93536

Chuck`s Fire Extinguisher
Service Co
PO Box 1324
Ontario, CA 91762

Cigna
LINA
PO Box 13701
Philadelphia, PA 19101‐3701

CIO Solutions, LP
PO Box 1247
Goleta, CA 93116‐1247
 Case 6:20-bk-15456-SY          Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                Main Document    Page 14 of 34


CirrusVisual
601 N Stone Ave.
Tucson, AZ 85705‐8348

City of Long Beach
PO Box 630
Long Beach, CA 90842‐0001

City of Ontario
303 E B St.
Ontario, CA 91764

City of San Bernardino
Municipal Water Department
PO Box 710
San Bernardino, CA 92402

Civil Penalty Coordinator
744 P Street, MS 9‐16‐50
Sacramento, CA 95814

Clark Pest Control
3403 Durahart St.
Riverside, CA 92507

County of San Bernardino
Water and Sanitation Division
PO Box 5004
Victorville, CA 92393‐5004

Court‐Ordered Debt Collections
PO Box 1328
Rancho Cordova, CA 95741‐1328

CPI
10850 W Park Place, Ste 250
Milwaukee, WI 53224

CR&R Incorporated
PO Box 7183
Pasadena, CA 91109‐7183
 Case 6:20-bk-15456-SY        Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                              Main Document    Page 15 of 34


Creative Home
1111 South E St.
San Bernardino, CA 92408

Crest Insurance Group
5285 W Williams Circle
Ste 4500
Tucson, AZ 85711

Critter Busters Inc
PO Box 7069
Long Beach, CA 90807

Cruz Services
7875 Whitehood Dr
Fontana, CA 92336

CT Corporation
PO Box 4349
Carol Stream, IL 60197‐4349

Daphne Holmes
15144 Beartree St.
Fontana, CA 92336

David A Pyles
1555 N Verdugo Ave
Ste 201
Glendale, CA 91208

Deborah Beasly
10244 Arrow Rte Apt. 23
Rancho Cucamonga, CA 91730

Delfino Ordonez
38450 Frontier Ave.
Palmdale, CA 93550

DIRECTV
PO Box 5006
Carol Stream, IL 60197‐5006
 Case 6:20-bk-15456-SY          Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                Main Document    Page 16 of 34


DMV Renewal
PO Box 942894
Sacramento, CA 84294‐0894

Eastern Municipal Water District
PO Box 845484
Los Angeles, CA 90084‐5484

Elephant Fire Extinguisher Service
3277 Appalachian Dr
Perris, CA 92570

Emilio Law Group
12832 Valley View St.
Ste 106
Garden Grove, CA 92845

Empire Appliance Service
11261 Indian St.
Moreno Valley, CA 92557

Estuardo Campos
9489 Cedar Glen Place
Rancho Cucamonga, CA 91730

Ferrellgas
PO Box 173940
Denver, CO 80217‐3940

First Insurance Funding Corp
450 Skokie Blvd, Ste 1000
Northbrook, IL 60062‐7917

Food and Nutrition Management
Services, Inc.
PO Box 4809
Chatsworth, CA 91313

Franchise Tax Board
PO Box 942857
Sacramento, CA 94257‐0531
 Case 6:20-bk-15456-SY         Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                               Main Document    Page 17 of 34


Franchise Tax Board
PO Box 942867
Sacramento, CA 94267‐0021

Frontier Communications
PO Box 740407
Cincinnati, OH 45274‐0407

Gaines & Gaines APLC
27200 Agoura Rd , Ste 101
Calabasas, CA 91301

Great American Insurance Group
Attn: General Counsel
301 E Fourth St.
Cincinnati, OH 45202‐4278

Guardian Insurance
Attn: General Counsel
10 Hudson Yards
New York, NY 10001‐2157

Hal Ladin Inc
20700 Ventura Blvd , Ste 234
Woodland Hills, CA 91364

Harbor Regional Center
Dept. of Community Services
21231 Hawthorne Bvld
Torrance, CA 90503

Hedrick Fire Protection
13309 Central Ave.
Chino, CA 91710

Hiscox Insurance
Attn: General Counsel
520 Madison Avenue 32nd Floor
New York, NY 10022‐4213

Home Team Pest Defense, Inc.
1120 Palmyrita Ste 210
Riverside, CA 92507‐1721
 Case 6:20-bk-15456-SY          Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                Main Document    Page 18 of 34


Hope Inc
119 Linden Ave.
Long Beach, CA 90802

Hudson Insurance Company
Attn: General Counsel
100 William Street, 5th Floor
New York, NY 10038‐5044

ICD Marketing and Services
14704 Forest Edge Dr
Sylmar, CA 91342

Illusions Auto Body
740 W Mill St.
Suite D
Bernardino, CA 92410

Industrial Fire Protection
PO Box 70939
Riverside, CA 92513

Inland Bank and Trust
2805 Butterfield Rd , Ste 200
Oak Brook, IL 60523‐1170

Inland Regional Center
Attn: CJ Cook Program Manager
PO Box 19037
San Bernardino, CA 92423

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101‐7346

J & M Appliance, Inc.
480 Business Center Ct
Redlands, CA 92373

JAFAM Corp on Inland Acct 2043
JAFAM Corporation
1013 N Begonia Ave.
Ontario, CA 91762
 Case 6:20-bk-15456-SY         Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                               Main Document    Page 19 of 34


Jafam Corporation
3200 Inland Empire Blvd, Ste 220
Ontario, CA 91764

Jaime`s Landscape
3350 E 7th St. #312
Long Beach, CA 90804

Joseph Moghadam
5446 Newcastle Apt 209
Encino, CA 91316

Juan Francisco Alcantar
14751 Titus St. #20
Panorama City, CA 91402

Ken Renfroe
13691 Pineview Ave.
Yucaipa, CA 92399

Kourosh Reyhanyfar
22830 Cass Ave.
Woodland Hills, CA 91366

LADWP
PO BOX 30808
LOS ANGELES, CA 90030‐0808

Law Office of Anthony Choe
Client Trust Account
3700 Wilshire Blvd , Ste 260
Los Angeles, CA 90010

Lawyers for Employee
and Consumer Rights
4100 W Alameda Ave., Third Floor
Burbank, CA 91505

Laymon Williams
PO Box 633
Moreno Valley, CA 92556
 Case 6:20-bk-15456-SY          Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                Main Document    Page 20 of 34


Lloyds of London
Attn: General Counsel
10th Floor, 1 Minster Court,
Mincing Lane
London EC3R 7AA
United Kingdom

Lorenzo King
20726 Claretta Ave.
Lakewood, CA 90715

Los Angeles County Sheriff`s Dept.
PO Box 843580
Los Angeles, CA 90084‐3580

Los Angeles County Tax Collector
PO Box 60186
Los Angeles, CA 90060‐0186

Los Angeles County Waterworks
PO Box 512150
Los Angeles, CA 90051‐0150

Mainstay Inc
Accounts Receivable
1001 Green Bay Rd , #195
Winnetka, IL 60093

Manuel Gonzalez
4439 Forest St.
Riverside, CA 92507

Martin Frazier
8707 Deep Creek Rd
Apple Valley, CA 92308

Maxim Staffing Solutions
12558 Collections Center Dr
Chicago, IL 60693‐0001

Michael Hair
PO Box 1223
Littlerock, CA 93543
 Case 6:20-bk-15456-SY           Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                 Main Document    Page 21 of 34


MICHAEL ROBLES
23960 BRITTLEBUSH CIRCLE
MORENO VALLEY, CA 92557

Michael Sedillo
Property Inspections
34505 Via Catalina
Capistrano, CA 92624

Monzon Furniture Repair
17816 Baltar St.
Reseda, CA 91335

Moreno Valley Utility
380 N San Jacinto St., Ste 202
Hemet, CA 92543‐3112

Mountain West Series
of Lockton Co. LLC
Dept 999226
PO Box 173850
Denver, CO 80217‐3850

National Pen Co LLC
PO Box 847203
Dallas, TX 75284‐7203

Nationwide Mutual Insurance Company
Attn: General Counsel
1100 Locust Street, Dept 1100
Des Moines, IA 50391‐2000

New Benefits, Ltd.
Attn: General Counsel
14240 Proton Rd
Dallas, TX 75244‐3605

New Leaf Supportive Services, Inc
601 Van Ness Ave., Ste E‐513
San Francisco, CA 94102

North LA County Regional Center
15400 Sherman Way Ste 170
Van Nuys, CA 91406
 Case 6:20-bk-15456-SY           Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                 Main Document    Page 22 of 34


Nutrition Ink
3164 W Ramsey St.
Banning, CA 92220

Occupational Health Centers
of CA, A Medical Corp
PO Box 3700
Rancho Cucamonga, CA 91729‐3700

Office of the Attorney General
1300 I Street
Sacramento, CA 95814‐2919

Office of the Attorney General
P.O. Box 944255
Sacramento, CA 94244‐2550

Office of the Attorney General
Arizona Attorney General
Mark Brnovich
2005 N Central Ave
Phoenix, AZ 85004‐2926

Office of the Attorney General
300 South Spring Street
Los Angeles, CA 90013‐1230

Pacific Office Automation
PO Box 41602
Philadellphia, PA 19101‐1602

Patricia Baptiste
PO Box 1395
Upland, CA 91785

Philadelphia Indemnity
Insurance Company
Attn: General Counsel
One Bala Plaza, #100
Bala Cynwyd, PA 19004‐1401
 Case 6:20-bk-15456-SY          Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                Main Document    Page 23 of 34


Preferred Non Emergency
Transport LLC
15847 Ash St.
Hesperia, CA 92345

PROACTIVE WORK HEALTH SERVICES
PO Box 17130
Los Angeles, CA 90017‐0130

Provident Life and Accident Ins Co
PO Box 403748
Atlanta, GA 30384‐3748

Provident Life and Accident
Insurance Company
Attn: General Counsel
1 Fountain Sq Ste 1
Chattanooga, TN 37402‐1303

RJS Action Shots
12223 Highland Ave., Ste 106‐722
Rancho Cucamonga, CA 91739

Ronald R Edmondson
PO Box 720
Leona Valley, CA 93551

Rory Werner
18735 Pacific St.
Hesperia, CA 92345

Saiz Landscaping
13525 Swaps St.
Moreno Valley, CA 92555

Santa Barbara County
Sheriff`s Office
312 E Cook St.
Santa Maria, CA 93456

Scioto Properties
SP‐16 LLC
4145 Powell Rd
Powell, OH 43065
 Case 6:20-bk-15456-SY         Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                               Main Document    Page 24 of 34


Scioto Properties SP‐16 LLC 2043
SCIOTO Properties
4145 Powell Road
Powell, OH 43065

Scioto Properties SP‐18 LLC 2043
SCIOTO Properties
4145 Powell Road
Powell, OH 43065

Sentry Insurance
Attn: General Counsel
1800 North Point Drive
Stevens Point, WI 54481‐1283

Sepheren Scorza Azrocs Construction
27320 Rodeo Rd #2
Helendale, CA 92342

Simple Pest Solutions
1660 Chicago Ave., P‐13
Riverside, CA 92507

Smart Seminars
5116 Varna Ave.
Sherman Oaks, CA 91423

Smith Law Offices, LLP
4204 Riverwalk Parkway
Ste 250
Riverside, CA 92505

SoCalGas
PO Box C
Monterey Park, CA 91756‐5111

Southern California Edison
PO Box 600
Rosemead, CA 91771‐0001

Spectrum
31922 Hyacinth Court
Lake Elsinore, CA 92532
 Case 6:20-bk-15456-SY            Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                  Main Document    Page 25 of 34


Sprint
PO BOX 4181
Carol Stream, IL 60197‐4181

Staples Advantage
PO Box 660409
Dallas, TX 75266‐0412

State Pros
8939 Vernon Ave. Unit U
Montclair, CA 91763

Sundale Mutual Water Company
PO BOX 6708
Lancaster, CA 93539‐6708

Support Development Associates, LLC
3245 Harness Creek Rd
Annapolis, MD 21403‐1615

TBBK Direct Leasing
3755 Park Lake St.
Orlando, FL 32803‐5216

Terminix Processing Center
PO BOX 802155
CHICAGO, IL 60681‐2131

Terrence Johnson
12766 Ponderosa Ranch Rd
Victorville, CA 92392‐6128

Time Warner Cable
PO Box 60074
City of Industry, CA 91716‐0074

TMB Fire & Security
278 Tennessee St. #8
Redlands, CA 92373

Tool Master Plumbing
PO Box 56292
Sherman Oaks, CA 91413
 Case 6:20-bk-15456-SY           Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                 Main Document    Page 26 of 34


TPx Communications
PO Box 509013
San Diego, CA 92150‐9013

U S Healthworks Medical Group, PC
PO BOX 50042
Los Angeles, CA 90074‐0042

United States Attorney`s Office
Central District of California
312 North Spring Street, Ste 1200
Los Angeles, CA 90012‐2551

United States Trustee
Attn: Brian Fittipaldi
915 Wilshire Blvd., Suite 1850
Los Angeles, CA 90017‐3560

UPS
PO Box 894820
Los Angeles, CA 90189‐4820

US Healthworks Medical Group, PC
PO Box 50042
Los Angeles, CA 90074

Vehicle Registration Collections
Franchise Tax Board
PO Box 419001
Rancho Cordova, CA 95741‐9001

Vincent van Antwerp
6711 Noble Ave.
Van Nuys, CA 91405

Waste Management
PO Box 541008
Los Angeles, CA 90054‐1008

Wells Fargo
Jill Malick
555 N Wilmot, 2nd Floor
Tucson, AZ 85711‐2680
 Case 6:20-bk-15456-SY           Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                                 Main Document    Page 27 of 34


Westchester Fire Insurance Co.
Attn: General Counsel
Royal Centre Two
11575 Great Oaks Way, #200
Alpharetta, GA 30022‐2426

XyTech Investments
Attn: Raelene Lopez
15901 Redhill Ave., Ste 205
Tustin, CA 92780

Your 24/7 Plumbers
18390 Deodar St.
Hesperia, CA 92345

StoneCroft Attorneys
Attn: Christian Oronsaye
6454 Van Nuys Blvd
Van Nuys, CA 91401
           Case 6:20-bk-15456-SY                   Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21                                       Desc
                                                   Main Document    Page 28 of 34



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address

 FAEGRE DRINKER BIDDLE & REATH LLP
 JEREMY M. PELPHREY (CA Bar # 249862)
 Jeremy.Pelphrey@faegredrinker.com
 RYAN M. SALZMAN (CA Bar #299923)
 Ryan.Salzman@faegredrinker.com
 1800 Century Park East, Suite 1500
 Los Angeles, CA 90067
 Telephone: (310) 203-4000
 Facsimile: (310) 229-1285




      Attorney for: Debtor

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISIONDIVISION

 In re:
                                                                             CASE NO.:
 CPES California, Inc.
                                                                             ADVERSARY NO.:
                                                                             CHAPTER:
                                                             Debtor(s).



                                                                                   CORPORATE OWNERSHIP STATEMENT
                                                                                      PURSUANT TO FRBP 1007(a)(1)
                                                            Plaintiff(s),               and 7007.1, and LBR 1007-4



                                                                                                           [No hearing]
                                                         Defendant(s).



Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a
debtor in a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying
all its parent corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly
own 10% or more of any class of the corporation’s equity interest, or state that there are no entities to report. This
Corporate Ownership Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary
proceeding. A supplemental statement must promptly be filed upon any change in circumstances that renders this
Corporate Ownership Statement inaccurate.

I, (Printed name of attorney or declarant) Mark G. Monson                                         , the undersigned in
the above-captioned case, hereby declare under penalty of perjury under the laws of the United States that the following
is true and correct:




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                 F 1007-4.CORP.OWNERSHIP.STMT
Case 6:20-bk-15456-SY   Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                        Main Document    Page 29 of 34
Case 6:20-bk-15456-SY   Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                        Main Document    Page 30 of 34
 Case 6:20-bk-15456-SY        Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21                Desc
                              Main Document    Page 31 of 34



                    UNITED STATES BANKRUPTCY COURT
            CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION



 In re:                                              Case No. _____
 CPES California, Inc.,                              Chapter 11
          Debtor.




                          LIST OF EQUITY SECURITY HOLDERS

       Following is the list of the Debtor’s equity security holders which is prepared in
accordance with Bankruptcy Rule 1007(a)(3) for filing in this chapter 11 case.

      Name and last known address or place of       Security      Number of      Kind of
      business of holder                            Class         Securities     Interest
      Community Provider of Enrichment
      Services, Inc. d/b/a CPES Inc.
                                                    Common        100%           Common
      4805 East Speedway Boulevard
      Tucson, AZ 85712
               Case 6:20-bk-15456-SY                   Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21                                           Desc
                                                       Main Document    Page 32 of 34

      Fill in this information to identify the case:

                  CPES California, Inc.
      Debtor name __________________________________________________________________
                                              Central
      United States Bankruptcy Court for the: ______________________              California
                                                                     District of _________
                                                                                (State)
                                                                                                                                                Check if this is an
      Case number (If known):   _________________________
                                                                                                                                                amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                    12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                              professional          unliquidated,   total claim amount and deduction for value of
                                                                              services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)
                                                                                                                    Total claim, if    Deduction for       Unsecured
                                                                                                                    partially          value of            claim
                                                                                                                    secured            collateral or
                                                                                                                                       setoff

1




2




3




4




5




6




7




8




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 1
               Case 6:20-bk-15456-SY               Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21                                           Desc
                                                   Main Document    Page 33 of 34

    Debtor       CPES California, Inc.
                 _______________________________________________________                       Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff


9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
Case 6:20-bk-15456-SY   Doc 1 Filed 08/11/20 Entered 08/11/20 17:55:21   Desc
                        Main Document    Page 34 of 34
